DETAILED ACTION
This office action is a response to an application filed on 04/27/2022, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of U.S. Patent No. 11337198B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
In response to claim 1, 
Tang teaches a method for wireless communication, comprising: receiving first configuration information from a network device, wherein the first configuration information indicates a time-domain position of a first resource in each of at least one slot (claim 1, paragraph 1 teaches this limitation);
receiving third configuration information from the network device, wherein the third configuration information indicates a time-domain length of the first resource (claim 6, paragraph 1 teaches this limitation); 
determining the time-domain position of the first resource based on the third configuration information and the first configuration information (claim 6, paragraph 2 teaches this limitation); and
monitoring a physical downlink control channel (PDCCH) transmitted by the network device on the first resource (claim 1, paragraph 2 teaches this limitation).
In response to claim 2, 
Tang teaches further comprising: receiving second configuration information from the network device, wherein the second configuration information indicates a time-domain position of each of a plurality of time-domain units, and each of the plurality of time-domain units comprises the at least one slot (claim 3, paragraph 1 teaches this limitation); and
determining the time-domain position of the first resource based on the first configuration information and the second configuration information (claim 3, paragraph 2 teaches this limitation).
In response to claim 3, 
Tang teaches wherein time-domain positions of first resources in different time-domain units in the plurality of time-domain units are the same (claim 2, paragraph 1 teaches this limitation).
In response to claim 4, 
Tang teaches a method for wireless communication, comprising: transmitting first configuration information to a terminal device, wherein the first configuration information indicates a time-domain position of a first resource in each of at least one slot, and the first resource is used for transmitting a physical downlink control channel (PDCCH) (claim 1, paragraph 1, receiving from a network device is same as transmitting  to a terminal device, rest of the limitation is same as claim 1, paragraph 1); and 
transmitting third configuration information to the terminal device, wherein the third configuration information indicates a time-domain length of the first resource (claim 6, paragraph 1 receiving from a network device is same as transmitting to a terminal device, rest of the limitation is same as claim 6, paragraph 1),
wherein the first configuration information and the third configuration information are used for the terminal device to determine the time-domain position of the first resource (claim 6, paragraph 2 teaches this limitation).


In response to claim 5, 
Tang teaches further comprising: transmitting second configuration information to the terminal device, wherein the second configuration information indicates a time-domain position of each of a plurality of time-domain units, and each of the plurality of time-domain units comprises the at least one slot (claim 3, paragraph 1, receiving by a terminal is same as transmitting by a network node, rest of the limitation is same as claim 3, paragraph 1), 
so that the terminal device determines the time-domain position of the first resource based on the first configuration information and the second configuration information (claim 3, paragraph 2 teaches this limitation).
In response to claim 6, 
Tang teaches wherein time-domain positions of first resources in different time-domain units in the plurality of time-domain units are the same (claim 2, paragraph 1 teaches this limitation).
In response to claim 7, 
Tang teaches wherein the first configuration information comprises a third indicator, and the third indicator indicates a set of time-domain positions of all first resources in each slot (claim 1,paragraph 2 teaches this limitation).


In response to claim 8, 
Tang teaches wherein the second configuration information is one of the following: radio resource control (RRC) signaling, system information, downlink control information (DCD, or a media access control control element (MAC CE) (claim 4, paragraph 1 teaches this limitation).
In response to claim 9, 
Tang teaches wherein the first configuration information is one of the following: RRC signaling, system information, DCI, or a MAC CE (claim 5, paragraph 1 teaches this limitation).
In response to claim 10, 
Tang teaches wherein the third configuration information is one of the following: RRC signaling, system information, DCI, or a MAC CE (claim 6, paragraph 1 teaches this limitation).
In response to claim 11, 
Tang teaches wherein the first resource is a control resource set or a search space for transmitting the PDCCH (claim 8, paragraph 1 teaches this limitation).
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11337198B2 in view of Ko et al. (hereinafter, “Ko”; 20130129008).
In response to claim 12, 
Tang teaches receive, through a transceiver, first configuration information from a network device, wherein the first configuration information indicates a time-domain position of a first resource in each of at least one slot (claim 9, paragraph 1 teaches this limitation);
receive, through the transceiver, third configuration information from the network device, wherein the third configuration information indicates a time-domain length of the first resource (claim 16, paragraph 1 teaches this limitation 0;
determine the time-domain position of the first resource based on the third configuration information and the first configuration information (claim 16, paragraph 2 teaches this limitation 0; and
monitor a physical downlink control channel (PDCCH) transmitted by the network device on the first resource (claim 9, paragraph 2 teaches this limitation).
Tang does not teach explicitly about using a terminal device, comprising: a processor; and a memory storing computer readable instructions executable by the processor for configuration.
Ko teaches a terminal device, comprising: a processor; and a memory storing computer readable instructions executable by the processor, wherein the processor is configured to (paragraph 132-133 teach this limitation):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to use a terminal device, comprising: a processor; and a memory storing computer readable instructions executable by the processor for configuration as taught by Ko because it would allow mapping multilayers with MIMO  antennas for information transmission using OFDM symbols. 
In response to claim 13, 
Tang teaches wherein the processor is further configured to:receive, through the transceiver, second configuration information from the network device, wherein the second configuration information indicates a time-domain position of each of a plurality of time-domain units, and each of the plurality of time- domain units comprises the at least one slot (claim 13, paragraph 1 teaches this limitation); and
determine the time-domain position of the first resource based on the first configuration information and the second configuration information (claim 13, paragraph 2 teaches this limitation).
In response to claim 14, 
Tang teaches wherein time-domain positions of first resources in different time-domain units in the plurality of time-domain units are the same (claim 11, paragraph 1 teaches this limitation).
In response to claim 15, 
Tang teaches wherein the first configuration information comprises a third indicator, and the third indicator indicates a set of time-domain positions of all first resources in each slot (claim 9, paragraph 2 teaches this limitation).
In response to claim 16, 
Tang teaches wherein the second configuration information is one of the following: radio resource control (RRC) signaling, system information, downlink control information (DCD, or a media access control element (MAC CE) (claim 14, paragraph 1 teaches this limitation).
In response to claim 17, 
Tang teaches wherein the first configuration information is one of the following: RRC signaling, system information, DCI, or a MAC CE (claim 15, paragraph 1 teaches this limitation).
In response to claim 18, 
Tang teaches wherein the third configuration information is one of the following: RRC signaling, system information, DCI, or a MAC CE (claim 17, paragraph 1 teaches this limitation).
In response to claim 19, 
Tang teaches wherein the first resource is a control resource set or a search space for transmitting the PDCCH (claim 18, paragraph 1 teaches this limitation).
In response to claim 20, 
Tang teaches wherein the processor is configured to execute the instructions stored in the memory to perform steps of the method (this limitation is interpreted as claim 4, therefore, it is rejected as claim 4 as shown above).
Tang does not teach explicitly about using a network device implementing the method for wireless communication comprising: a processor; and memory, configured to store instructions executable by the processor.
Ko teaches a network device implementing the method for wireless communication of claim 4, comprising: a processor; and memory, configured to store instructions executable by the processor (paragraph 128 and 130 teach this limitation):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to use a network device implementing the method for wireless communication comprising: a processor; and memory, configured to store instructions executable by the processor as taught by Ko because it would allow mapping multilayers with MIMO antennas for information transmission using OFDM symbols. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20130129008………………….paragraphs 128, 130 and 132-133.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466